Citation Nr: 0114813	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  95-40 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Validity of loan guaranty indebtedness in the amount of 
$16,956.27.


WITNESSES AT HEARING ON APPEAL

Appellant and S. J. A.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to March 
1971.

This appeal arises from a July 1994 decision by the Chief, 
Operations Division, Debt Management Center, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board's own motion to advance this appeal on the docket 
due to administrative error, pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 1991) and 38 C.F.R. § 20.900(c) (2000), 
was granted by the Acting Chairman of the Board in September 
1997.

This case was remanded by the Board in November 1997 for 
preparation of an accounting of the total loan guaranty 
indebtedness, and again in August 1999 for a Travel Board 
hearing.  That development having been successfully 
completed, the case was returned to the Board.


REMAND

By a mortgage recorded on September 22, 1980, in Official 
Record Book [redacted], at page [redacted], J. L. H. and his wife, S. K. H., encumbered Lot [redacted], Block [redacted], in the Townsite of Lucerne, Palm Beach County, Florida, a property they were purchasing, 
with a loan guaranteed by VA.  A title insurance policy 
issued in conjunction with the loan named, among others, VA, 
as an insured.  In July 1981 J. L. H., a single man, conveyed 
the property to B. C. and his wife, T. F. C.  A clause in 
that deed contains notations that the purchasers agreed to 
assume and pay the mortgage recorded in Book [redacted], at page 
[redacted].  VA was not notified by either the seller or the buyer 
of that conveyance.  By an indenture recorded on June 30, 
1988, in Official Record Book [redacted], at page [redacted], the 
appellant and his wife purchased Lot [redacted], Block [redacted], in the 
Townsite of Lucerne, Palm Beach County Florida, from B. C. 
and his wife, T. F. C.  A clause in that deed contains 
notations that the purchasers agreed to assume and pay the 
mortgage recorded in Book [redacted], at page [redacted].  VA was not 
notified by either the seller or the buyer of that 
conveyance.  By an indenture recorded on August 31, 1988, the 
appellant and his wife conveyed the property to D. J., a 
single man, and S. A. H., a single woman.  A clause in that 
deed contains notations that the property was subject to the 
mortgage recorded in Book [redacted], at page [redacted].  This deed did not contain an assumption clause.  VA was not notified by 
either the seller or the buyer of that conveyance.

In a document also recorded on August 31, 1988, identified as 
a Wrap All-Inclusive Mortgage, which document identified D. 
J., a single man, and S. A. H., a single woman, as 
"Borrower," and the appellant and his wife as "Lender," a 
clause entitled "PRIOR LIEN" contains notations that "the 
conveyance of the Property ... was made subject to an 
assumption of [the mortgage] recorded in Book [redacted], at page 
[redacted]."  Another passage in that clause stated that "[a]s 
long as, but only as long as, Borrower is not in default in 
the payment of the sums secured by this Security Instrument 
..., the Lender is obligated to pay, as and when due, each 
installment falling due under the Prior Note."  Another 
passage in that clause stated that "[b]orrower agrees that 
Lender may, at any time and at Lender's option, prepay the 
indebtedness evidenced by the Prior Note and thereupon become 
subrogated to any and all rights, superior titles, liens and 
equities owned or claimed by the holder of the Prior Security 
Instrument ("Prior Mortgage")."  Another passage in that 
clause stated that "[b]orrower hereby agrees to provide 
release of liability to liable parties on all Prior Notes."  
The document identified as a Wrap All-Inclusive Mortgage also 
contained a passage, in a clause entitled "FUNDS FOR TAXES 
AND INSURANCE," which stated that "[I]f the terms of the 
Prior Note or Priority Security Instrument so require, Lender 
shall forward the funds, as received, to the holders of the 
Prior Note."

A notice of default was received by VA in January 1992.  It 
was noted on that document that the first uncured default was 
on August 1, 1991.  This default was never cured.  A 
completed VA Form 26-8778 contained information that the last 
payment was made on July 9, 1992, in the amount of $1,849.96.  
A Mortgage Foreclosure Complaint and notice of lis pendens 
was filed by the noteholder against, among others, the 
appellant in August 1992.  In March 1993 a Final Judgment of 
Foreclosure was rendered.

On July 12, 1993, a Notice For Election to Convey and/or 
Invoice For Transfer of Property was provided VA from Anchor 
Mortgage Services.  It was determined that Anchor was 
entitled to $34, 336.00.  The property was subsequently 
conveyed to VA.  In October 1993 Anchor filed a claim with VA 
for $16, 844.19, based upon a deficiency between the mortgage 
indebtedness (including unpaid interest) and the amount 
realized by VA's sale of the property.  In December 1993 VA, 
pursuant to its home loan guaranty obligation, paid that 
claim.  In April 1994 VA paid a supplemental claim for 
$112.08 to Anchor for hazard insurance.  Payment of these 
claims created the current indebtedness.

The appellant was a party to the foreclosure suit; thus, he 
had sufficient and adequate notice of the default and 
foreclosure.  The appellant did not attempt to either cure 
the default or to purchase the property after notice of the 
foreclosure suit.

A review of the evidence of record, however, reveals that the 
file copy of the indenture deed from B. C. and T. F. C, his 
wife, to the appellant and S. J. A., his wife, which document 
was recorded in Official Record Book [redacted], at page [redacted], Palm Beach County, Florida, is not complete.  A complete copy of 
that instrument, including the signatory page, is necessary 
to determine its contents, and the duties and responsibilities created thereby.

The instant case offers two distinct avenues of review: (1) 
Whether the loan guaranty indebtedness is valid and 
enforceable against the appellant under the legal theory of 
subrogation, and if not, (2) whether the loan guaranty 
indebtedness is valid and enforceable against the appellant 
under the legal theory of indemnity.  VA may seek 
reimbursement from an appellant-obligor under either theory.  
See 38 U.S.C.A. § 1816 (West 1980, 1981 & 1988); 38 U.S.C.A. 
§ 3732 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.911, 36.4321, 
36.4323 (1980, 1981, 1988 & 2000).; Stone v. Derwinski, 2 
Vet. App. 56 (1992).

VA's right to collect the loan guaranty indebtedness under 
the legal theory of subrogation arises through the payment of 
that indebtedness to the note holder.  Having done so, by 
definition, VA stands in the shoes of the note holder vis-a-
vis the liability of the appellant to the note holder on the 
debt instrument (the mortgage note), and therefore, we must 
look to the "mortgagee's rights . . . to determine whether 
there is a debt which the [VA] can collect from the 
appellant."  Smith v. Derwinski, 1 Vet. App. 267 (1991), at 
275.  By regulation "[t]he Secretary shall be subrogated to 
the contract and the lien or other rights of the holder to 
the extent of any sum paid on a guaranty . . . ."  38 C.F.R. 
§ 36.4323(a) (2000) (Administrator in 38 C.F.R. § 36.4323(a) 
(1980, 1981 & 1988)).

VA's rights under subrogation depend on the rights of the 
note holder, which are subject to State laws.  In the present 
case the appellant clearly had actual notice of the 
foreclosure, as he was named as a party to that suit.  There 
is no opinion in the file from the VA Florida District 
Counsel, however, that the notice to the appellant (as a 
junior lienholder) was legally sufficient under Florida law 
to result in a legal foreclosure as to the appellant as an 
obligor under the foreclosed mortgage, or that, under Florida 
law, VA's purchase of the property through the foreclosure, 
without obtaining a deficiency judgment against the 
appellant, preserved VA's right to recover the loan guaranty 
indebtedness as against the appellant, as a subrogor.

Thus, a remand was deemed necessary to complete this 
development.  That Board remand, dated in January 2001, 
directed that: the RO obtain a complete copy, including the 
signature page, of the deed recorded in Official Record Book 
[redacted], at page [redacted], Palm Beach County, Florida, and associate it with the claims file; after completion of that 
development, the VA Florida District Counsel was to be 
requested to review the record of the mortgage foreclosure 
proceeding and provide an opinion as to whether the notice to 
the appellant (as a junior lienholder) was legally sufficient 
under Florida law to result in a legal foreclosure as to the 
appellant as an obligor under the foreclosed mortgage, and 
that, under Florida law, VA's purchase of the property 
through the foreclosure, without obtaining a deficiency 
judgment against the appellant, preserved VA's right to 
recover the loan guaranty indebtedness as against the 
appellant, as a subrogo; the RO was to also review the claims 
file and ensure that all notification and development 
action(s) required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 was completed; after completion of 
that development, the Chief, Operations Division, Debt 
Management Center, of the RO was requested to adjudicate the 
appellant's claim on the merits, and, if the determination 
remained unfavorable to the appellant, to furnish him an 
appropriate supplemental statement of the case (SSOC) and 
afford him the applicable time to respond.

A review of the claims file after it was returned to the 
Board revealed no District Counsel opinion, no supplemental 
statement of the case, nor any other evidence that the REMAND 
actions had been accomplished.  As noted in a Report of 
Contact dated in May 2001, the RO informed the Board that the 
requested development had not been accomplished.

The U. S. Court of Appeals for Veteran's Claims has held that 
an appellant has a right to compliance with a Board remand 
order, and that when the RO does not comply with the Board's 
remand order, the Board must then insure that compliance is 
obtained, i.e., remand the claim for compliance with its 
order.  See Bruce v. West, 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Therefore, due to the lack of action on this claim, and in 
order to give the appellant every consideration with respect 
to the present appeal, it is the opinion of the Board that 
further development in this case is warranted.  Accordingly, 
this case is REMANDED to the RO for the following action:

1.  The RO should obtain a complete copy, 
including the signature page, of the deed 
recorded in Official Record Book [redacted], at 
page [redacted], Palm Beach County, Florida, and 
associate it with the claims file.

2.  After completion of the above, the VA 
Florida District Counsel should be 
requested to review the record of the 
mortgage foreclosure proceeding and 
provide an opinion as to whether the 
notice to the appellant (as a junior 
lienholder) was legally sufficient under 
Florida law to result in a legal 
foreclosure as to the appellant as an 
obligor under the foreclosed mortgage, 
and that, under Florida law, VA's 
purchase of the property through the 
foreclosure, without obtaining a 
deficiency judgment against the 
appellant, preserved VA's right to 
recover the loan guaranty indebtedness as 
against the appellant, as a subrogor.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action(s) required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  After completion of the above 
development, the Chief, Operations 
Division, Debt Management Center, of the 
RO should then adjudicate the appellant's 
claim on the merits, on the basis on all 
the evidence of record and all applicable 
statutes, regulations, and caselaw, 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, and 
38 U.S.C.A. § 1720.  If the determination 
remains unfavorable to the appellant, he 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and be afforded the applicable time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


